Citation Nr: 1342800	
Decision Date: 12/24/13    Archive Date: 12/31/13

DOCKET NO.  09-12 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for residuals of a right ankle sprain.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel



INTRODUCTION

The Veteran had active military service from September 2004 to March 2007.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, granted service connection for degenerative joint disease of the right shoulder but denied service connection for residuals of a right ankle sprain.

In March 2012, as support for his claims, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.

Although the Veteran was represented at his videoconference hearing by the Georgia Department of Veterans Services, the claims file did not contain a properly executed and completed Appointment of Veterans Service Organization as Claimant's Representative (VA Form 21-22) in favor of this organization.  Accordingly, in a June 2012 letter, the Board wrote the Veteran and asked that he clarify his wishes regarding representation.  He was told that, if he did not respond within 30 days, the Board would assume that he wanted to represent himself, so would be proceeding pro se.  He did not respond to that letter.  Thus, absent completion and submission of the required paperwork to officially designate the Georgia Department of Veterans Services as his representative of record in this appeal, or some other Veterans Service Organization (VSO), agent or attorney, the Board must presume he is unrepresented in this appeal.

In September 2012 the Board remanded both this claim for the right ankle sprain as well as a claim for a higher initial rating for the right shoulder disability for further development and consideration - specifically, to obtain all outstanding medical treatment records.


In July 2013, after receiving the file back, the Board denied the Veteran's claim for a higher initial rating for his right shoulder disability, but again remanded his claim of entitlement to service connection for residuals of the right ankle sprain for a supplemental medical opinion.  The Appeals Management Center (AMC) since has continued to deny this remaining claim, however, so it is again before the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

It is just as likely as not the Veteran has residuals, including chronic pain and instability, of a right ankle sprain he sustained in service.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran has right ankle disability because of injury (notably the sprain) incurred during his service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist a claimant in developing information and evidence necessary to substantiate a claim.  The VCAA was codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159.

To satisfy its duty to notify, upon receipt of a complete or substantially complete application for benefits, VA must inform the claimant of the:  1) information and evidence that is necessary to substantiate the claim; 2) information and evidence that VA will obtain; and 3) information and evidence he is expected to provide.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).

In a service-connection claim, this notice must address all elements of the claim, so including even the "downstream" disability rating and effective date elements in the eventuality service connection is granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Also, ideally, this notice should precede the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004) (Pelegrini II).  

Here, the Veteran was provided a letter in April 2007 containing all of the notification required by 38 C.F.R. § 3.159, as defined by Dingess, and prior to the initial adjudication of the claim in August 2007, so in the preferred sequence according to the holding in Pelegrini.  Thus, the Board concludes that the duty to notify has been met.

To satisfy its duty to assist, VA must make reasonable efforts to assist him in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This includes assisting him in the procurement of his service treatment records (STRs), also the records of his relevant evaluation and treatment since service, whether from VA or private providers, and obtaining necessary medical examinations and opinions.  The Board concludes that this duty to assist also has been met.  In satisfying this additional obligation, the Veteran's STRs were obtained, as were his post-service VA and private treatment records.  Consider also that three VA compensation examinations were performed for medical opinions regarding the nature and etiology of his right ankle condition.  

The third examination, which was directed to address any pre-existing injuries as well as his documented post-service ankle sprains, was done initially without 
re-reviewing his claims file.  But after the AMC directed the examiner to review the Veteran's claims file and comment on whether this review changed the examiner's opinion, the examiner replied that he since had done the requested review and that his opinion was unchanged.  This opinion is responsive to the determinative issues of whether the Veteran has a current right ankle disability and whether he had a 
pre-existing relevant disability prior to his service.  Thus, the Board concludes that there was compliance with the July 2013 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  There certainly was what could be considered acceptable substantial compliance.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999); and Chest v. Peake, 283 Fed. App. 814 (Fed. Cir. 2008).  There is no indication there is any relevant evidence that is still outstanding, so needing to be obtained, for the claim to be decided fairly.

II.  Standard of Review

In deciding this claim, the Board has reviewed all of the relevant evidence in the virtual claims file ("VBMS").  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


III.  Merits of the Claim

The Veteran contends that, since spraining his right ankle in service, it has weakened and become susceptible to further sprains.  During his March 2012 videoconference hearing before the Board, he claimed that the original injury in service had occurred in 2005 when he sprained his right ankle while on active duty.  He stated that, since then, he had been treated approximately 5 or 6 times for ankle problems, but it was only documented once.  He further commented that, as a result, he sprains his right ankle "a couple of times a year."

Service connection is granted for disability resulting from personal injury sustained or disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition, meaning for a permanent worsening of the condition above and beyond its natural progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.306.

"To establish a right to compensation for a present disability, a Veteran must show:  '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or an injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement.'"  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

There is an alternative path to service connection using a presumption.  Presumptive service connection is available to Veterans who suffer from certain chronic disorders and diseases that manifest during service or within one year after service to the required minimum compensable degree of at least 10-percent disabling.  This presumption is rebuttable by affirmative evidence to the contrary, however.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  If the conditions to presumptive service connection cannot be said to be "chronic" in the medical sense, a Veteran may still yet succeed if he can show a continuity of symptomatology under 38 C.F.R. § 3.303(b), but only assuming his condition is one listed in § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1339 (Fed. Cir. 2013).

In this particular Veteran's case, he does not have a chronic condition affecting his right ankle of the type contemplated by § 3.309(a), such as arthritis, to warrant considering this notion of presumptive service connection.  This also, in turn, means he cannot establish the required etiological linkage between any current disability and his service alternatively by showing continuity of symptomatolgy since his service under § 3.303(b).  The Board's analysis therefore will focus, instead, on direct service connection since there is no argument or suggestion of entitlement to service connection on the still additional secondary basis under 38 C.F.R. § 3.310(a) and (b).

With regards to the medical evidence, a diagnosis or opinion by a health care professional is not conclusive and is not entitled to absolute deference.  Indeed, the Court has provided guidance for weighing medical evidence.  The Court has held, for example, that in meeting our responsibility to weigh the credibility and probative value of the evidence, we may accept one medical opinion and reject others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999); Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  However, the Board is mindful that it cannot make its own independent medical determinations, and that it must have plausible reasons based on medical evidence in the record for favoring one medical opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (citing Colvin v. Derwinksi, 1 Vet. Appl. 171 (1991)).  Thus, the weight to be accorded the various items of evidence in this case must be determined by the quality of the evidence and not necessarily by its quantity or source.  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Federal Circuit Court has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicolson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."  Citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006)).  But in determining whether statements submitted by a Veteran are credible, the Board may consider their internal consistency, facial plausibility, and consistency with other evidence submitted on his behalf.  Caluza v. Brown, 7 Vet. App. at 711, aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  Further, the Federal Circuit Court has held that, while the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  See Buchanan, 451 F.3d at 1336 ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record").  Moreover, although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony when considered in light of the other factors.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991); accord Buchanan, 451 F.3d at 1337 (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias . . . .").  Consider also that a Veteran is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Once evidence is determined to be competent, the Board must additionally determine whether the evidence also is credible.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) ("[Competency] is a legal concept determining whether testimony may be heard and considered by the trier of fact, while [credibility] is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.")

In order to grant a Veteran's claim of entitlement to service connection for an alleged disability, VA must examine the evidence and determine whether the claim is supported or the evidence for and against it is in relative equipoise, meaning about evenly balanced, with the Veteran prevailing in either event, or whether instead a preponderance of the evidence is against the claim, in which case the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the documentation of a matter, VA shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Turning now to the relevant facts, prior to service, the Veteran was treated for a right ankle condition in September 1999.  A private treatment record indicates he was experiencing pain in both ankles, albeit more severe in his right ankle than in his left.  The examiner noted crepitus, i.e., popping in the right ankle.  The record indicates the Veteran was to return in two weeks for an X-ray, but there is no indication he ever actually returned for that follow up.


Review of the Veteran's STRs reveals that his lower extremities were normal upon his entrance into the military.  According to the report of his September 2003 enlistment examination, his lower extremities were normal.  He did not self report any ankle problems on the accompanying September 2003 report of medical history.  He received had another examination in September 2004, and again his lower extremities were normal, and again he did not list any ankle problems on the accompanying report of medical history.  He began serving on active duty that same month.

He was treated for a right ankle sprain in December 2005 while in service.  He reportedly had noticed pain while walking, but he did not know what had precipitated the pain and stated he did not remember spraining his ankle.  It was observed that he did not have erythema or ecchymosis, though edema, and the ankle was described as tender to palpation (touch).  He had a normal gait and good range of motion, and "no other abnormalities were noted."  His final diagnosis was a right ankle sprain.  Motrin was prescribed for treatment.

The STRs do not contain any other mention of a right ankle problem of any sort, so for the remainder of his service.  Another examination in October 2006 revealed that he again had normal lower extremities.  During his separation examination in January 2007, his lower extremities yet again were marked as normal.  Furthermore, he did not self report any ankle problems when recounting his relevant medical history, so even he did not complain of any then current disability.  His military service ended in March 2007.

He filed his initial claim rather immediately after service and underwent a contract VA compensation and pension examination in April 2007.  The examiner noted that the Veteran had sprained his ankle 29 months prior in service.  The Veteran reported that, ever since, his ankle had been weakened and was "giving away[/]rolls easily."  He mentioned constant, sharp pain in his right ankle, as well as aching and cramping.  He described the pain as 5 out of 10, and usually brought on by physical activity.  The examiner noted tenderness at the right and denied any deformity.  

The examiner indicated the Veteran had right ankle dorsiflexion of 20 degrees and plantar flexion of 45 degrees.  The examiner also noted that the right ankle joint function was not limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The examiner further noted that "[t]he right ankle x-ray findings are within normal limits."  He nonetheless diagnosed right ankle sprain, with a subjective factor of pain and objective factor of loss of motion.

The Veteran also submitted private treatment records from November and December 2008.  The November 2008 record is an x-ray report regarding his right ankle.  Under "findings", it states that a small ossification was observed "just lateral to the inferior tip of the medial malleolus" that possibly indicated there was a small avulsion fracture.  Otherwise, there were no fractures or dislocations.  Swelling was noted, which was more prominent laterally.  The report's final impressions were:  1) that there was a possible small avulsion fracture present, which could also be an "accessory ossification," and 2) it was otherwise a normal 
x-ray of the right ankle except for soft tissue swelling.  The accompanying December 2008 private treatment record states the Veteran had injured his right ankle in November 2008 while running across a parking lot, so since his service.  The Veteran reported hearing a tearing sound.  The doctor stated that the November 2008 x-rays were essentially normal, with an abnormal ossification but not evidence of any fracture.  The doctor noted that the Veteran had a normal gait and minimal swelling.  The right ankle was tender to palpation.  The final assessment was an ankle sprain, with ankle exercises and a lace up ankle brace prescribed as treatment.  

The Veteran had another VA examination in November 2010.  He reported sustaining a right ankle sprain while running in 2004.  He reported symptoms of "giving way, lack of endurance, tenderness[,] and pain."  He denied stiffness, swelling, heat, redness, locking, fatigability, deformity, drainage, effusion, subluxation, and dislocation.  He further reported pain flare-ups as often as four times per month, each lasting two days, with a pain severity of 10 out of 10.  He reported difficulty walking during a flare up.  Upon examination, the right ankle did not show signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation, or guarding of movement.  No ankylosis was shown, either.  The right ankle had range of motion within normal limits with repetitive tests possible and no additional degree of limitation.  The examiner noted that "joint function is not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use."  The examiner further noted the Veteran's complete right ankle history, as described in the preceding paragraphs here.  Diagnostic testing showed that the right ankle was normal, with no indication of a malunion to the os calcis or the astralgus.  The examiner's conclusion was the Veteran did not have a condition of the right ankle and, thus, the examiner could not render an opinion as to whether a condition was related to his sprain in service without resorting to mere speculation.

The Veteran also submitted an April 2012 private treatment record regarding his right ankle.  The doctor noted that the right ankle did not have erythema, ecchymosis, or swelling and had normal alignment and arch.  There also was no atrophy or deformity.  The ankle was not tender to palpation and had normal lateral stability.  Range of motion was 25 degrees of dorsiflexion, 40 degrees of plantar flexion, 35 degrees of eversion, and 25 degrees of inversion.  The doctor indicated there was no instability and the Achilles tendon exam was noted.  An x-ray was taken of the right ankle, which showed no fractures, dislocations, or osseous abnormalities.  

Following and as a result of the Board's July 2013 remand, the Veteran was given another VA examination in September 2013 for additional medical comment regarding the nature and etiology of his claimed right ankle condition.  He reiterated that he had sprained this ankle several times in service and that it sprained often as a result of that injury in service.  He said he had last sprained his ankle three weeks prior to the then present examination.  He maintained this was not a preexisting condition, although acknowledging spraining this same ankle once or twice while playing sports before entering the military.  Range-of-motion testing was completely normal and there was no objective evidence of painful motion.  He was able to perform repetitive testing, and there was no functional loss or impairment of this ankle.  The examiner indicated there was no pain upon palpation.  Muscle strength testing also was completely normal, as well as the anterior drawer test and the talar tilt test for instability.  X-rays of both ankles were taken, and the ones of the right ankle showed no acute fracture or dislocation and a symmetrical mortise without abnormal widening bilaterally (conversely, it was noted that the left ankle did show old avulsion fractures).  Joint spacing and soft tissue were both normal for the right ankle.  The examiner denied that any ankle injury had occurred prior to the Veteran's service.  He also concluded that it was at least as likely as not incurred in or caused by the service.  However he explained in his rationale that, while there was evidence that the Veteran did indeed sprain his ankle in service, his examination and x-rays at the present time were normal and, thus, he had no objective findings of a disability.

Some, perhaps even most, who have had occasion to examine the Veteran since service have been unable to detect any discernible right ankle disability - including to account for his complaints of chronic pain.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (holding that mere "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.").

The most fundamental requirement for any claim for service connection is that the Veteran must have proof he has the condition claimed.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); but see, too, McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).  


Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in actual disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current disability means a disability shown by competent and credible evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).

The Veteran's saving grace, however, is that the VA compensation examiner that initially evaluated him after service, in April 2007, diagnosed right ankle sprain, with a subjective factor of pain and objective factor of loss of motion.  So that examiner was able to attribute this impairment (the pain and decreased motion) to an underlying disability (the sprain).  The Veteran has sprained his ankle many times in years past - prior to, during, and since his service.  But the most recent VA examiner clarified that there was no significant injury as a result of the sprains prior to service, and there is no disputing the Veteran sprained his right ankle once in service; indeed, his STRs show he was treated for that injury.  Moreover, there is explanation for the additional sprains to this ankle he has sustained since service, in that he has indicated the sprain in service made this ankle more susceptible to this type of additional (repeated) injury after service.  Therefore, since there is at least indication of a relevant diagnosis since the filing of this claim, namely, at the conclusion of the initial April 2007 VA compensation examination, and attribution of what current disability exist to the injury (sprain) in service, as opposed to any intercurrent trauma, the Board is granting this claim by resolving all reasonable doubt in the Veteran's favor - both in terms of whether he has the required current disability and attribution of this disability to his documented injury in service.  38 C.F.R. § 3.102.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (indicating an "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology).  Rather, this need only be an as likely as not proposition, which in this instance it is for the reasons and bases discussed.



ORDER

The claim of entitlement to service connection for residuals of the right ankle sprain is granted.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


